       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 1 of 25




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF CONNECTICUT

YELENA SAVINOVA and
YEMILIYA MAZUR, individually and
on behalf of all others similarly           Case No. 3:20-cv-1612-MPS
situated,

                    Plaintiffs,
v.

NOVA HOME CARE, LLC,
SOUTHERN HOME CARE
SERVICES, INC., ALEH
HULIAVATSENKA, and YULIYA
NOVIKAVA,

                    Defendants.


     DEFENDANTS SOUTHERN HOME CARE SERVICES, INC. AND
     YULIYA NOVIKAVA’S SUR-REPLY BRIEF IN OPPOSITION TO
     PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION
            AND NOTICE TO POTENTIAL PLAINTIFFS

      Pursuant to the Court’s April 9, 2021 Order [Dkt. 47] (the “Order”),

Defendants Southern Home Care Services, Inc. (“SHCS”) and Yuliya Novikava

(“Novikava”) (the “SHCS Defendants”, collectively) submit this Sur-Reply in

response to Plaintiffs’ Reply in Support of their Motion for Conditional Certification

[Dkt. 49] (“Reply”).
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 2 of 25




I.    Summary

      Plaintiffs filed a Motion for Conditional Certification (“Motion”) seeking to

certify a class of current and former SHCS employees who worked as live-in

caregivers. See [Dkt. 22]. The one named Plaintiff who worked for SHCS (Savinova)

contends that SHCS improperly excluded 8 hours of sleep time from her pay on days

in which her sleep was interrupted because a client needed assistance. See, generally

id. The relevant facts are detailed in Defendants’ Response to Plaintiff’s Motion

[Dkt. 43].

      Plaintiffs offered one Declaration (Savinova’s) to support their argument that

other SHCS caregivers were subject to similar practices. [Dkt. 22-2]. The Court held

that Savinova’s lone assertion that “several other live-in homecare workers

employed by Nova and [SHCS] . . . reported being subjected to the same or similar

practices as [Savinova]” was insufficient to meet the “similarly situated”

requirement for conditional certification with regard to SHCS caregivers. See [Dkt.

47]. Plaintiffs submitted additional evidence on reply, but have failed to show, even

with a second chance, that other SHCS caregivers were subject to similar policies




                                         2
        Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 3 of 25




and/or practices during their employment with SHCS (i.e., not while working for the

other Defendant in this case, Nova Home Care, LLC (“Nova”)). 1 See id.

      It seems the Court’s Order did not resonate with Plaintiffs, who submitted four

additional declarations with their Reply. [Dkts. 49-1; 49-2; 49-3; 49-4]. These

declarations do not offer testimony regarding caregivers’ specific work experiences

with SHCS. See, generally id. Instead, they purport to further Plaintiffs’ untenable

theory of joint liability – essentially claiming SHCS caregivers were subject to

Nova’s policies and are thus “similarly situated”. Id.; see [Dkt. 49], p. 5. None of

this testimony supports Plaintiffs’ claim that SHCS caregivers were “similarly

situated” – it essentially does the opposite.

      The evidence proffered with Plaintiffs’ Reply is particularly underwhelming

given that this is their second bite at the apple. At the April 8th hearing, Plaintiffs

confidently proclaimed they could easily provide the Court with additional details

regarding the “several” other caregivers who had “similar experiences” working for

SHCS. Even now, have not done so. Plaintiffs still fall short of satisfying the modest,

“similarly situated” requirement for conditional certification against SHCS.

Moreover, even if the declarants’ testimony assisted Plaintiffs in satisfying the


1
 The Court found that Plaintiffs barely satisfied the “similarly situated” requirement
with respect to caregivers working for Nova and granted Plaintiffs’ Motion for
Conditional Certification in that regard. See [Dkt. 47].
                                           3
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 4 of 25




“similarly situated” requirement for conditional certification (which it does not), the

Court should exercise its discretion in declining to consider such evidence because

“[i]t is plainly improper to submit on reply evidentiary information that was

available to the moving party at the time that it filed its motion and that is necessary

in order for that party to meet its burden.” Revise Clothing, Inc. v. Joe’s Jeans

Subsidiary, Inc., 687 F. Supp. 2d 381, 387 (S.D.N.Y. 2010) (internal citations

omitted). Plaintiffs’ Motion for Conditional Certification should be denied with

regard to the SHCS caregivers.

II.   The Court should exercise its discretion and disregard Plaintiffs’ new
      declarations in their entirety

      As raised during the prior hearing, it is improper for Plaintiffs to have withheld

evidence and testimony that was in their possession when moving for conditional

certification, only to raise it on reply. In this situation, the Court may, in its

discretion, choose to disregard evidence filed in violation of its procedural rules. See

Revise Clothing, Inc., 687 F. Supp. 2d at 387. There is no question that the

declarations offered with Plaintiffs’ Reply are improper – when moving for

conditional certification, Plaintiffs have the burden of meeting the “similarly

situated” requirement. See Zhang v. Sabrina USA Inc., No. 18-CV-12332 (AJN)

(OTW), 2019 U.S. Dist. LEXIS 213318, at *14 (S.D.N.Y. Dec. 10, 2019). As such,

all evidentiary information available to Plaintiffs that is necessary to meet their
                                        4
        Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 5 of 25




burden in this regard should have been presented with their initial Motion. See Revise

Clothing, Inc., 687 F. Supp. 2d at 387.

      Even though they are facially deficient (for the reasons discussed below), to

the extent the four declarations submitted with Plaintiffs’ Reply are proffered to

satisfy the “similarly situated” burden for conditional certification, there is no reason

this evidence could not have been submitted with Plaintiffs’ initial Motion. One

declaration is submitted by a named Plaintiff who has been involved in this lawsuit

since its inception. [Dkt. 49-1]. Another is submitted by an opt-in who proffered a

declaration in support of Plaintiffs’ Motion for Protective Order (submitted before

Plaintiffs’ Reply), but contained no testimony remotely relevant to the “similarly

situated” inquiry. See [Dkt. 36-3]. This testimony was available to Plaintiffs, was

necessary for Plaintiffs to meet the burden for conditional certification, and should

have been submitted with Plaintiffs’ initial Motion, but it was not. Thus, to the extent

the Court finds that this new evidence is relevant to the “similarly situated” inquiry

(which it is not), it was submitted in violation of this Court’s procedural rules and

should be disregarded. See Perkins v. S. New Eng. Tel. Co., 669 F. Supp. 2d 212,

226-227 (2009); Tolliver v. McCants, No. 05 Civ. 10840, 2009 U.S. Dist. LEXIS

44796, (S.D.N.Y. May 26, 2009); Seneca Insurance Co. v. Wilcock, No. 01 Civ.

7620, 2005 U.S. Dist. LEXIS 26475 (S.D.N.Y. Nov. 3, 2005).

                                           5
        Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 6 of 25




III.   Even if considered, the additional information Plaintiffs offer on reply is
       insufficient to support conditional certification

       Throughout this case, Plaintiffs have ambiguously referenced the “several

other live-in homecare workers employed by [SHCS who] reported being subjected

to the same or similar practices” as Savinova. [Dkt. 22-2], ¶ 17. The reason for this

strategic ambiguity is that these caregivers work on a solitary basis in their clients’

homes on a 24-hour basis, and cannot, as a rule, observe others in the workplace.

Thus, it is not surprising that Savinova never provided the names of these “several”

individuals or described what they supposedly “reported”. The Court alerted

Plaintiffs to the specific deficiencies in Savinova’s testimony in this regard:

       That assertion is vague not specifying the names of other employees
       subjected to SHCS’s policy, when she spoke to them, how many she
       spoke to, or what is meant by the “same or similar practices. And it is
       unsupported it is unaccompanied by any other details supporting a
       ‘similarly situated’ finding, let alone affidavits from other SHCS
       employees or other evidence of their working conditions. This failure
       is problematic because the putative members of the collective, although
       all live-in homecare workers, work for different clients, in different
       homes, and under different circumstances.

[Dkt. 47-0].

       The declarations Plaintiffs submit with their Reply address none of the Court’s

concerns. The Court’s Order asked Plaintiffs for more details regarding live-in

caregivers’ allegedly non-compliant work experiences with SHCS, not more vague,

conclusory declarations. Not one of the new declarants provide testimony suggesting
                                          6
           Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 7 of 25




that they have viable claims in this case against SHCS or that their experiences are

at all similar to those claimed by Savinova. Below is a summary of the declarations

and their content (or lack thereof).

         A.      Yelena Savinova (Plaintiff)

         Savinova did not (as the Court suggested she do) supplement her original

    Declaration by identifying the “several” other employees she allegedly spoke to

    regarding their work experiences at SHCS, or when she spoke to them, or the

    content of the conversations – nor did Savinova explain what she meant when

    referring to “same or similar practices”. See [Dkt. 47]. The supplemental

    Declaration Savinova submitted with Plaintiffs’ Reply adds the following three

    facts to her original testimony:

              • During my time working for nova and southern, I have dealt with
                Nova’s owner, Aleh Huliavatsenka, regarding my assignments and
                work hours, and any requests for time off. [Dkt. 49-1], ¶ 3;

              • During the weeks when my wages were split between Nova and
                Southern, Southern paid me for 16 hours per day. Nova initially also
                paid me for 16 hours per day but later reduced it to 14.5 hours per day[.]
                [Dkt. 49-1], ¶ 4; and

              • Upon information and belief, Yuliya Novikava, who runs Southern, is
                Huliavatsenka’s wife or non-married partner. [Dkt. 49-1], ¶ 5. 2




2
    While not relevant at all to the inquiry, this allegation is also incorrect.
                                              7
           Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 8 of 25




         None of this has anything to do with the experiences of other caregivers

    working for SHCS. It does nothing to explain how other SHCS caregivers, who

    work for different clients, in different homes, under different circumstances, and on

    their own, are “similarly situated” to Savinova. 3 It is entirely unclear how

    Savinova’s dealings with Nova and/or its principal, Aleh Huliavatsenka

    (“Huliavatsenka”) (collectively referred to as the “Nova Defendants”) support

    conditional certification of a class of caregivers who worked for SHCS, an entirely

    different company. Aside from that, Savinova’s “information and belief” regarding

    the personal relationship between Novikava and Huliavatsenka is not only improper

    content for a declaration (as, by stating the allegation is on “information and belief”

    she admits to having no personal knowledge of the facts stated), but it is wholly




3
  Savinova’s first Declaration also completely undermines any supposition that
caregivers under the current circumstances can be similarly situated because their
work environments, schedules, and duties change from client to client. See [Dkt. 22-
2], ¶¶ 5-10. In order for two or more caregivers to be similarly-situated, their clients
would have to be “similarly situated” with regard to their physical/mental condition,
age, medical needs, sleep schedule, activity level, and dozens of other factors. See
id. (Savinova testifying that, of the six clients she was assigned during her tenure
with Nova and SHCS, one slept between 7-8 hours per night and required assistance
at least one time per night; one client required frequent assistance during the night,
but later needed constant assistance because her medical condition worsened; one
client could be left completely unattended all night; two other clients could be left
unattended so long as Savinova checked on them once per night; and one client
needed “regular” assistance throughout the night).
                                           8
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 9 of 25




irrelevant to the “similarly situated” inquiry. Savinova’s “supplemental” testimony

thus adds nothing of value or substance.

     B.     Meri Lukianova (opt-in)

     Ms. Lukianova claims she only applied for employment with Nova, not

SHCS; she submitted payroll-related paperwork to Nova; and she exclusively

communicated with Nova’s principal (Huliavatsenka) regarding work-related

issues (including complaining to Huliavatsenka about “waking up multiple times

per night” during her shift). [Dkt. 49-2], ¶¶ 4, 10, 18-19.

     Plaintiffs surely cannot be proffering Ms. Lukianova’s Declaration to show

she was similarly situated to Savinova with regards to her experiences working for

SHCS – she cannot even recall applying for employment with SHCS, speaking to

any SHCS employee, or knowing of any SHCS-specific policy with regards to her

job as a live-in caregiver. See id. Moreover, aside from vague, overly broad claims

that her sleep was “interrupted”, Ms. Lukianova provides no additional details

regarding her work experiences (with SHCS or otherwise). Id. Lukianova does not

state whether she ever worked a shift in which she did not receive five hours of

uninterrupted sleep; she does not provide a single example of a shift during which

her sleep was interrupted; she does not state whether the interruptions prevented her

from having eight total hours of rest/sleep time; she does not offer an estimate as to

                                           9
      Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 10 of 25




how many hours she slept on average when working for specific clients; and, like

Savinova, she provides no details regarding the “several other live-in homecare

workers” who purportedly had similar experiences when working for SHCS. See

[Dkt. 49-2], ¶¶ 4, 10, 18-20

     C.     Tatyana Fedotova (opt-in)

     Tatyana Fedotova’s testimony is similar to Lukianova’s, and thus similarly

unhelpful to Plaintiffs’ ability to satisfy the “similarly situated” requirement for

conditional certification. Like Lukianova, Fedotova claims, “When I first started

working, Nova’s owner Aleh Huliavatsenka gave me paperwork to fill out. I did not

fill out any separate paperwork for Southern.” [Dkt. 49-3], ¶ 4. Fedotova also claims

that when she “had a question or issue with [her] work hours, or had to request time

off, [she] dealt exclusively with Huliavatsenka. [She] did not separately notify

anyone at Southern.” [Dkt. 49-3], ¶ 6.

     The most confounding aspect of both Fedotova and Lukianova’s testimony is

how an individual can have personal knowledge that a certain entity is their

“employer” when they claim to have never applied for employment with that entity,

claim to have never completed employment-related paperwork with that entity,

claim to have never communicated with that entity regarding their work schedule,

rate of pay, or requests for time off, and claim to have never directly dealt with any

                                         10
          Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 11 of 25




    employee of that entity in any manner whatsoever. 4 Equally confounding, however,

is why Plaintiffs offer such testimony in furtherance of an argument that Lukianova

and Fredotova are “similarly situated” with regard to their experiences working for

SHCS – when neither declarant recalls applying for employment with SHCS, let

alone knowing of any SHCS-specific policy or practice.

         The only statements Fredotova offers that actually relate to her purported

    work experiences are vague, conclusory, and therefore insufficient to support

    conditional certification. See [Dkt. 49-3], ¶ 11 (clients “often woke up several times

each night and I had to get up and assist them . . . I was not asked to report and I did

not report to Nova or Southern whether I had at least 8 hours for sleep per night or

whether my sleep was interrupted to assist the client during the night.”). These

statements do nothing to further Plaintiffs’ argument that SHCS employees were

similarly situated when Fredotova claims to have never dealt with anyone from

SHCS regarding any aspect of her employment. Like Lukianova, Fredotova




4
  Moreover, while these declarants seem to have had no dealings whatsoever with
SHCS, they somehow claim to have information that Novikava (the Executive
Director of SHCS’s Connecticut office) is the “wife or non-married life partner” of
Nova’s principal, Huliavatsenka. See [Dkt. 49-2], ¶ 21; [Dkt. 49-4], ¶ 15; [Dkt. 49-
1], ¶ 5. While not relevant to the inquiry here, and purely as an aside, their
information is also inaccurate.
                                       11
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 12 of 25




provides no details, and provides no specific testimony as to any non-compliant

policy that exists at SHCS regarding sleep time. See, generally [Dkt. 49-3].

      D.     Lyudmyla Chumakova (opt-in)

      Plaintiffs’ fourth declaration comes from Lyudmyla Chumakova, who

previously submitted a declaration in conjunction with Plaintiffs’ Motion for

Protective Order (which made no mention of her work experiences at SHCS). See

[Dkt. 36-3]. Why Plaintiff did not submit a declaration from Ms. Chumakova the

first time around remains a mystery. This time, Ms. Chumakova’s testimony (like

the other three declarants) focuses on her dealings with Nova and her speculations

regarding the personal relationship between Huliavatsenka and Novikava. See,

generally [Dkt. 49-4]. What little information Ms. Chumakova does provide is vague

and contains the same boilerplate statement included in others: “I was not asked to

report and I do not report to Nova or Southern whether I have at least 8 hours for

sleep per night or whether my sleep is interrupted to assist the client during the

night.” See [Dkts. 49-2, ¶ 16; 49-3, ¶ 11; 49-4, ¶ 10].

      The lack of detail Chumakova provides with regard to her experiences

working for SHCS is notable when compared to the testimony she offers on other,

irrelevant topics. See, e.g. [49-4], ¶ 16 (recounting incident on June 3, 2016 in which

Chumakova spotted Huliavatsenka (Nova’s principal) and Novikava (the Executive

                                          12
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 13 of 25




Director of SHCS’s Connecticut office) together at a restaurant celebrating

Novikava’s birthday). Chumakova’s ability to recall the specific date of a chance

encounter with Novikava and Huliavatsenka at a restaurant nearly five years ago is

certainly impressive; however, it is irrelevant to the issue presently before the Court

(i.e. whether Chumakova and Savinova had similar experiences working as

caregivers for SHCS). 5 It would be much more helpful if Chumakova could, for

example, describe one day during the course of her employment with SHCS in which

she was unable to have five consecutive hours of sleep time during her shift.

      Like Plaintiffs’ other declarants, Chumakova only offers the same non-

specific testimony regarding her work experiences, and she fails to specify whether

these experiences occurred during the course of her employment with SHCS or

Nova: “at times I have been able to sleep through the night and at other times, when

the client’s condition worsened, I had to get up several times a night.” [Dkt. 49-4],

¶ 8. ¶ 10. Chumakova does not provide a single example of a shift during which her

sleep was interrupted; she does not state how often her sleep was purportedly

interrupted; and she does not offer an estimate as to how many hours she slept on


5
  Of course, Chumakova’s Declaration also includes her suspicions regarding the
nature of Novikava and Huliavatsenka’s personal relationship. See [Dkt. 49-4], ¶ 15
(“Upon information and belief”, Novikava is Huliavatsenka’s “wife or non-married
life partner and they live together with their child”). Again, this both irrelevant and
inaccurate.
                                           13
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 14 of 25




average when working for specific clients. See, generally [Dkt. 49-4]. Indeed, even

if Chumakova (or others) had their sleep interrupted during an evening, the exclusion

of sleep hours would still be compliant if they received a total of eight hours where

they had the opportunity to sleep during the shift, with at least five consecutive hours

during that timeframe. See 29 C.F.R. 785.23. Further, less stringent rules exist where

the employee works at least five 24-hour shifts with the same client each week – a

situation where the caregiver effectively lives with the client full-time. See 29 C.F.R.

785.23; see also 29 C.F.R. 552.102 (a live-in domestic service “employee and the

employer may exclude, by agreement between themselves, the amount of sleeping

time, meal time and other periods of complete freedom from all duties when the

employee may either leave the premises or stay on the premises for purely personal

pursuits”; noting that to exclude off-duty time other than meal and sleep time, it must

be “of sufficient duration to enable the employee to make effective use of the time.”).

While we primarily focus here on the 8 hour/5 hour sleep time requirements, these

less stringent requirements for full-time live-in employees may also apply to those

employees who spend 5+ days living with the client in a workweek – which as the

filed declarations show, many did. Thus, entirely absent from Plaintiffs’ analysis is

the applicable rules under which the putative class members worked, which were

indisputably different, depending upon whether they lived with a client full-time.

                                          14
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 15 of 25




None of the vague declarations (new or old) address the actual issue in the case,

pretermitting any finding that SHCS acted in any non-compliant manner or that they

were similarly situated to other employees.

IV.   Plaintiffs proffered testimony does not meet even the most lenient
      specificity standards required by applicable caselaw

      The Court asked Plaintiffs for evidence to satisfy the “similarly situated”

burden with regard to other caregivers working for SHCS. See [Dkt. 47]. In response,

Plaintiffs submitted declarations that contain no information whatsoever about the

declarants’ experiences working for SHCS, much less against the applicable legal

standard for the exclusion of sleep time by an employer. Even ignoring the fact that

these declarants only recall their employment experiences with Nova, the substance

of their testimony is insufficient to satisfy the modest “similarly situated” showing

required for conditional certification.

      A.     The testimony of Plaintiffs’ declarants is irrelevant to conditional
             certification of SHCS caregivers

      The issue presently before the Court is whether Plaintiffs have met the

“similarly situated” requirement with regard to some common policy or practice of

SHCS – not Nova (or Nova’s principal, Huliavatsenka). See [Dkt. 47]. Plaintiffs’

Reply was supposed to address other caregivers’ SHCS-specific work experiences.

Id. For whatever reason, Plaintiffs chose to do the opposite by presenting declaration

                                          15
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 16 of 25




testimony exclusively relating to declarants’ employment-related interactions with

Huliavatsenka and/or “a Nova office employee” in regards to hiring, pre-

employment paperwork, communication of work-related policies and procedures,

scheduling, and other employment-related matters. See [Dkt. 49-2], ¶¶ 4, 9-10; [Dkt.

49-3], ¶¶ 4, 6; [Dkt. 49-4], ¶ 4-5, 14.

      This strategy is fatally flawed for purposes of satisfying Plaintiffs’ burden on

conditional certification. Because none of the declarants offer testimony regarding

their SHCS-specific work experiences, Plaintiffs have failed to present the Court

with any evidence to support conditional certification with regard to SHCS’s

caregivers – they essentially point to conditions at Nova and then claim, without

basis or any personal knowledge, that SHCS and Nova are the same company (which

they are indisputably not). All of the alleged common policies and practices

described are Nova’s, and purportedly communicated by Nova’s principal

(Huliavatsenka). None of Plaintiffs’ evidence independently supports conditional

certification of caregivers who worked for SHCS.

      B.     Plaintiffs cannot circumvent the “similarly situated” requirement
             by arguing theories of “joint employer” liability

      As discussed above, rather than offer testimony directly relating to caregivers’

experiences working for SHCS, Plaintiffs’ took the opposite approach in an attempt

to further their inherently-flawed “joint employer” theory of liability. See [Dkt. 49],
                                           16
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 17 of 25




p. 4. Plaintiffs’ argument that SHCS should ultimately be held jointly liable for any

common policy or practice of Nova with regard to Nova employees does not speak

to the issue presently before the Court. Pushing the joint employer theory at this

stage achieves nothing.

      Defendants have already demonstrated that none of the factors required to find

joint employer liability are present in this case with regard to Nova and SHCS. The

two companies (which are actually competitors) share no common ownership, and

have no overlapping business operations or other affiliation with each other

whatsoever. See [Dkt. 43-1], ¶¶ 7, 34-36. Plaintiffs have no personal knowledge

regarding the ownership or management structure of SHCS (or Nova, for that matter)

and have no evidence to dispute such facts. Rank speculation is an insufficient basis

upon which to grant conditional certification.

      Plaintiffs have reached a new level of desperation in trying to further their

joint employer argument. Three of the four declarations submitted with Plaintiffs’

Reply contain testimony that “Upon information and belief . . . Novikava, who runs

Southern, is Huliavatsenka’s wife or non-married life partner.” [Dkt. 49-2], ¶ 21;

[Dkt. 49-4], ¶ 15; [Dkt. 49-1], ¶ 5. “Information and belief” is not the same thing as

“personal knowledge” – and this is sworn affidavit testimony, not notice pleading in

a Complaint, a fundamental difference. Yet, nearly every sworn declaration

                                         17
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 18 of 25




submitted by Plaintiffs in this case (including one submitted by Plaintiffs’ counsel)

contains some form of testimony that either: (1) relays secondhand information they

received from another party; or (2) is based upon “information and belief”. [Dkt. 22-

2]; [Dkt. 36-2]; [Dkt. 36-3]; [Dkt. 49-1]; [Dkt. 49-2]; [Dkt. 49-4]. This type of

testimony is not appropriate to include in a declaration where a witness is swearing

to have “personal knowledge” of the facts stated therein.

      It is entirely unclear why Plaintiffs seem to think it matters whether Novikava

and Huliavatsenka were or are married, non-married life partners, friends, relatives,

or whatever else Plaintiffs’ declarants “believe” to be the case. SHCS is a multi-state

entity and a subsidiary of one of the largest homecare providers in the country, and

not owned in any way by Novikava – she is just an employee. See [Dkt. 43-1], ¶¶ 7,

34-36. Plaintiffs have not offered any authority from any circuit to support the

notion that two separate businesses (with no common ownership) can be held liable

as joint employers because an employee of one company has a personal relationship

with an employee of the other company. None of the factors considered by courts in

finding joint employer liability are present in this case. See, Chao v. A-One Med.

Servs., 345 F.3d 908, 916-917 (9th Cir. 2003); Dixon v. Zabka, No. 3:11-cv-982

(MPS), 2014 U.S. Dist. LEXIS 159692, at *23-28 (D.Cn. Nov. 13, 2014). Plaintiffs’



                                          18
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 19 of 25




entirely speculative joint employer arguments are irrelevant and cannot support

conditional certification of a class of SHCS employees.

      C.      Plaintiffs’ declarations are insufficient to satisfy the “similarly
              situated” requirement for conditional certification

      Plaintiffs argue that the declarants’ testimony is “more than sufficient to

demonstrate the existence of a common policy or plan that violated the FLSA with

respect to the Southern Defendants.” [Dkt. 49], p. 5. That is not so. As thoroughly

discussed above, any alleged common policy of Nova cannot automatically be

imputed to SHCS – this involves an entirely different legal question than the one

presently before the Court (which is whether Plaintiffs have sufficiently met the

“similarly situated” requirement with regard to SHCS employees – not Nova

employees).

      Plaintiffs have no more evidence now than they did when filing their initial

Motion. The declarations offered on reply contain more of the same, unsupported

assertions that are insufficient to meet even the modest, “similarly situated”

requirement. See Zhang v. Sabrina USA Inc., No. 18-CV-12332 (AJN) (OTW), 2019

U.S. Dist. LEXIS 213318, at *14 (S.D.N.Y. Dec. 10, 2019). The few statements that

can be interpreted as relating to the declarants’ employment with SHCS are vague

and conclusory. For example: declarants claim they “woke up several times each

night” to assist clients . . . [Dkt. 49-3], ¶ 11; were compensated for 16 hours of work
                                              19
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 20 of 25




per day “at all times” . . . [Dkt. 49-4], ¶ 12; and [were] not asked to report and [did]

not report to Nova or Southern whether I have at least 8 hours for sleep per night or

whether my sleep is interrupted to assist the client during the night.” [Dkt. 49-4], ¶

10. These statements are too vague and conclusory to meet the “similarly situated”

requirement and only speak to the experiences of SHCS employees who also worked

for Nova (which presents the problem described in Paragraph A above).

      First, the testimony offered on reply is even less detailed than the testimony

offered by Savinova with Plaintiffs’ initial Motion for Conditional Certification. For

example, Savinova’s first Declaration specifically stated the approximate number of

hours she slept when assigned to various clients, the approximate number of times

she checked on the client during the night (or her sleep was interrupted), and whether

the interruptions resulted in her inability to receive five consecutive hours of sleep

during a shift (or eight total hours of sleep/rest). See [Dkt. 22-2], ¶¶ 5-10.

      None of the declarations submitted with Plaintiffs’ Reply contain any such

details. Two of the declarants (Fredotova and Lukianova) state only that their sleep

was interrupted by clients during the night and/or they had to wake up multiple times

a night to attend to clients. See [Dkt. 49-2], ¶¶ 13, 19; [Dkt. 49-3], ¶ 9. Neither

declarant states whether she worked a single shift in which she received less than

five consecutive hours of sleep or less than eight total hours during which they had

                                           20
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 21 of 25




the opportunity to sleep. See id. In other words, these declarants do not even allege

concrete facts to support a claim that wage violations even occurred. This is

insufficient evidence for conditional certification. See Mata v. Foodbridge LLC, 14-

Civ-8754, 2015 U.S. Dist. LEXIS 70550 (S.D.N.Y. June 1, 2015) (finding an

inadequate factual showing where plaintiff’s allegations provided no concrete facts

of wage violations for employees engaged in different job functions and for lack of

detail about specific observations or conversations with coworkers); Sanchez v. JMP

Ventures, L.L.C., 13-Civ-7264, 2014 U.S. Dist. LEXIS 14980 (S.D.N.Y. Jan. 27,

2014) (deciding that conditional certification was not supported where plaintiff’s

declaration made general allegations about common practices at defendant’s

restaurants but failed to “provide any detail as to a single such observation or

conversation”); Brown v. Barnes & Noble, Inc., 252 F. Supp. 3d 255, 263 (S.D.N.Y.

2017) (declining to grant conditional certification based on declarations of a small

number of plaintiffs asserting that they were aware of other managers who

performed non-exempt duties based on observations and discussions with other

managers because the plaintiffs “fail[ed] to provide any details about those

observations and discussions, how often they occurred, or the sum and substance of

what was discussed or observed.”).



                                         21
       Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 22 of 25




      The only declarant who even approaches testifying that she did not receive all

eight hours of sleep during one or more sifts is Chumakova (even though her

testimony remains insufficiently specific). [Dkt. 49-4]. Her conclusory testimony is,

like Savinova’s, limited to conclusory statements: “At times I have been able to

sleep through the night and at other times, when the client’s condition worsened, I

had to get up several times a night. Sometimes things were so bad that I was up all

night with the client.” [Dkt. 49-4], ¶ 8. Chumakova then claims “I was not asked to

report and I do not report . . . whether I have at least 8 hours for sleep per night or

whether my sleep is interrupted . . . [and] Southern has paid me for 16 hours per day

at all times”. [Dkt. 49-4], ¶ 12. However, Chumakova’s testimony contains no

specific allegation that she did not get the opportunity to sleep at some other point

during the shift, or any testimony that would permit the court to assess whether the

exclusion should be evaluated under the standards for employees who live full-time

at their client’s residence (which is entirely an individualized inquiry), or whether

Ms. Chumakova’s situation should be evaluated under standards for employees who

do not live full time a their client’s residence Compare 29 C.F.R. 785.23 and 29

C.F.R. 552.102. Setting aside the lack of specificity in this testimony, how can the

Court determine whether employees are similarly situated when we do not even



                                          22
          Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 23 of 25




know which standards might apply to their employment? The question answers

itself.

V.        Conclusion

          Plaintiffs did not do as the Court requested in its April 9th Order. They now

have had two shots at producing actual, non-speculative, non-conclusory evidence

to satisfy even the relatively low bar for conditional certification against SHCS, and

have failed both times. Rather than offer evidence that other SHCS were subjected

to the same alleged common scheme or practice with regards to their SHCS

employment, Plaintiffs avoided the issue completely by reverting to untenable

theories regarding SHCS and Nova as joint employers. Plaintiffs have not even

attempted to demonstrate which portion of the Code of Federal Regulations applies

to their work, further undermining any ability for the Court to find they were

similarly situated to other SHCS employees. The Court is not deciding liability at

this phase, it is deciding whether Plaintiffs’ have offered any evidence on Reply that

can tip the scales in their favor with regard to conditional certification of a class of

SHCS caregivers. Defendants would argue that the declaration testimony submitted

with Plaintiffs’ Reply had the opposite of its intended effect – and further confirms

the requirements for conditional certification have not been satisfied with respect to

SHCS. Because Plaintiff has now had a “do over,” with multiple opportunities to

                                            23
        Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 24 of 25




meet the standard as to SHCS, yet still has not, Plaintiff’s motion should be denied

with prejudice and without leave to re-file. To do otherwise would simply

unnecessarily multiply this litigation and place a similarly unnecessary burden on

SHCS.

      This 30th day of April, 2021.

                                             HAWKINS PARNELL YOUNG, LLP

                                             /s/ Ronald G. Polly, Jr.
                                             Jenny DeFrancisco
                                             600 Lexington Avenue, 8th Floor
                                             New York, NY 10022-7678
                                             (212) 897-9659
                                             jdefrancisco@hpylaw.com
                                             Ronald G. Polly, Jr.
                                             (admitted pro hac vice)
                                             rpolly@hpylaw.com
                                             Matthew A. Boyd
                                             (admitted pro hac vice)
                                             mboyd@hpylaw.com
                                             Christine A. Kurke
                                             (admitted pro hac vice)
                                             ckurke@hpylaw.com
                                             303 Peachtree Street, N.E.
                                             Suite 4000
                                             Atlanta, GA 30308
                                             (404) 614-7400

                                             Attorneys for Defendants Southern
                                             Home Care Services, Inc. and Yuliya
                                             Novikava



                                        24
          Case 3:20-cv-01612-MPS Document 53 Filed 04/30/21 Page 25 of 25




                            CERTIFICATE OF SERVICE

         This is to hereby certify that I have this day served the foregoing via email to

the following attorneys of record:

                                   Mariusz Kurzyna
                               mkurzyna@zagfirm.com
                            Zipin, Amster & Greenberg, LLC
                            8757 Georgia Avenue, Suite 400
                               Silver Spring, MD 20910

                                    Glenn A. Duhl
                                gduhl@zcclawfirm.com
                      Zangari Cohn Cuthbertson Duhl & Grello P.C.
                                59 Elm Street, Suite 400
                                 New Haven, CT 06510


         This 30th day of April, 2021.


                                                 /s/ Ronald G. Polly, Jr.
                                                 Ronald G. Polly, Jr.




                                            25
iManage 13177872v.1
